DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6067858 to Clark.
Regarding Claim 16, Clark discloses a sensing device (Fig. 17A, dual-axis gyroscopic sensor 300; Col. 15, line 51 – Col. 17, line 31) comprising: a resonant member that is movable in a first mode and a second mode (Fig. 17A, ring-shaped proof mass 302; Col. 15, line 51 – Col. 17, line 31), the resonant member including a main body and a projection that extends from the main body along a node axis of the resonant member (Fig. 17A, ring-shaped rotor 316 with outer combs 340a-340d and/or inner combs 330a-330d; Col. 15, line 51 – Col. 17, line 31), wherein the projection includes a proximal end portion and a distal end portion, the distal end portion being wider than the proximal end portion (Fig. 17A, outer combs 340a-340d and/or inner combs 330a-330d; Col. 15, line 51 – Col. 17, line 31).
Regarding Claim 17, Clark discloses an electrode that is aligned with the projection along the node axis, wherein the proximal end portion of the projection defines a capacitive surface portion of the resonant member that faces and is capacitively coupled to a capacitive surface portion of the electrode (Fig. 17A, outer combs 340a-340d with electrodes 314 and/or inner combs 330a-330d with drive electrodes 350a-350b; Col. 15, line 51 – Col. 17, line 31)..
Regarding Claim 18, Clark discloses the proximal end portion of the projection is connected to a portion of the main body that displaces in a direction substantially parallel to the node axis in the second mode (Fig. 17A, ring-shaped rotor 316 with outer combs 340a-340d and/or inner combs 330a-330d; Col. 15, line 51 – Col. 17, line 31),

Allowable Subject Matter
Claims 1-15 are allowed.
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BOLDUC whose telephone number is (571)270-1602. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, Jr. can be reached on (571) 272-1672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J BOLDUC/Primary Examiner, Art Unit 2852